DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a biasing member” in claims 3 and 10;
“a biasing member” in claim 11;
“a first retaining feature” in claim 19;
“a second retaining feature” in claim 19; and
“a biasing member” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the skin-piercing assembly includes—a trigger portion and a blade holder portion, wherein the blade holder portion includes a lower surface; a trigger portion and a blade holder portion” in lines 5-9.  It appears that the recitation requires that the skin-piercing assembly has two trigger portions and two blade holder portions. The specification does not support the skin-piercing assembly having two trigger portions and two blade holder portions.  Because the specification does not support such a combination, the claim fails to comply with the written description requirement.
Claims 2, 4-5, and 7-8 are rejected by virtue of their dependence from claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the skin-piercing assembly includes—a trigger portion and a blade holder portion, wherein the blade holder portion includes a lower surface; a trigger portion and a blade holder portion” in lines 5-9.  Subsequent mentions of the trigger portion (such as, in claim 3, lines 15, 18, and 18-19 and claim 2, lines 2 and 3) do not make it clear which trigger portion is being referred to in this limitation.  This confusion renders claims 2 and 3 indefinite.  Also, subsequent mentions of the blade holder portion (such as, in claim 3, line 10; claim 2, line 3; claim 4, line 1; and claim 4, line 4) do not make it clear which blade holder portion is being referred to in this limitation.  This confusion renders claims 2-4 indefinite.  
Claims 2, 4-5, and 7-8 are rejected by virtue of their dependence from claim 3.  
Claim 5 recites “wherein the first and second projections each include a planar lower surface” in lines 1-2, but it is not clear if one or both of these surfaces are the same as, related to, or different from “a lower surface” of “the blade holder portion” of claim 3, lines 7-8.  Clarification among these three recitations is required.
Claim 7-8 are rejected by virtue of their dependence from claim 5.
Claim 19 recites:
“19. A skin-piercing assembly configured to be positioned at least partially in a device for withdrawing bodily fluid from a subject, the device including a housing having a base with an opening extending therethrough, the skin-piercing assembly comprising: 
a casing…; 
a drive member…; 
a blade…; and 
a biasing member…,
wherein…in a deployed position, the lower surface of the blade holder portion is configured to extend at least partially through the opening in the base ….”
The meaning of the above underlined portions of claim 19 are not clear.  In particular, the claimed assembly is a “skin-piercing assembly configured to be positioned at least partially in a device for withdrawing bodily fluid from a subject”.  By this expression, the claim explicitly does not include the device for withdrawing bodily fluid from a subject.  If this is accepted as true, it is not clear what the meaning is supposed to be of the recitation “the device including a housing having a base with an opening extending therethrough” since it further defines a device that is explicitly not part of the claimed invention. Further, the recitation “the lower surface of the blade holder portion is configured to extend at least partially through the opening in the base” seems to inextricably link the claimed assembly with the unclaimed device.
The above analysis shows claim 19 to be confusing since a “skin-piercing assembly configured to be positioned at least partially in a device for withdrawing bodily fluid from a subject” excludes the device from the claimed assembly while still requiring the “the device [to include] a housing having a base with an opening extending therethrough” such that “in a deployed position, the lower surface of the blade holder portion is configured to extend at least partially through the opening in the base”.  Is the device part of the claimed invention?  If it is, the claim should clearly recite a system that includes the assembly and the device.  If it is not, the particulars of the device and its interaction with the assembly render the claim indefinite since it is not clear how one can determine the metes and bounds of the claim without the recited particulars of the device and its interaction with the assembly.  This issues render claim 19 indefinite.
Claim 20 is rejected by virtue of its dependence from claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0010528 (Shi)(previously cited), in view of U.S. Patent No. 6,264,619 (Ferguson).
Shi teaches a skin-piercing assembly, comprising: a casing including a trigger portion (the cam 3 of Shi) and a blade holder portion (the casing 2 of Shi), wherein the trigger portion is at least partially spaced apart from the blade holder portion (the cam 3 moves relative to the casing 2 such that they are at least partially spaced apart from each other), wherein the trigger portion includes a first retaining feature (the curved surface 15 of the cam 3 of Shi), and wherein the blade holder portion includes a lower surface (the lower surface of the casing 2 of Shi); a drive member (the swing arm 4 of Shi) pivotably coupled to the blade holder portion (the casing 2 of Shi) of the casing, wherein the drive member includes a second retaining feature (the working face 14 of the swing arm 4 of Shi); a blade (the blade 1 of Shi) carried by the drive member (the swing arm 4 of Shi); and a biasing member (the spring 8 of Shi) operably coupled between the drive member and the casing.
Ferguson teaches a packaging means with a hermetically sealable cover whereby said kit is sterilizable along with an alcohol gauze swab, a plain gauze, disposable gloves, and an adhesive strip (FIG. 1; col. 1, lines 40-60; col. 3, lines 5-10; and col. 3, line 35 to col. 4, line 15 of Ferguson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the packaging means with a hermetically sealable cover of Ferguson along with the alcohol gauze swab, the plain gauze, the disposable gloves, and the adhesive strip of Ferguson since it keeps the kit sterilized and provides additional components used in blood sampling.
With respect to claim 19, the combination teaches or suggests a skin-piercing assembly (the assembly of Shi) configured to be positioned at least partially in a device for withdrawing bodily fluid from a subject (the packaging means with a hermetically sealable cover, the alcohol gauze swab, the plain gauze, the disposable gloves, and the adhesive strip of Ferguson), the device including a housing (the plastic container of Ferguson) having a base with an opening (the opening of the compartment housing of Ferguson) extending therethrough, the skin-piercing assembly comprising: 
a casing including a trigger portion (the cam 3 of Shi) and a blade holder portion (the casing 2 of Shi), wherein the trigger portion is at least partially spaced apart from the blade holder portion (the cam 3 moves relative to the casing 2 such that they are at least partially spaced apart from each other), wherein the trigger portion includes a first retaining feature (the curved surface 15 of the cam 3 of Shi), and wherein the blade holder portion includes a lower surface (the lower surface of the casing 2 of Shi); 
a drive member (the swing arm 4 of Shi) pivotably coupled to the blade holder portion (the casing 2 of Shi) of the casing, wherein the drive member includes a second retaining feature (the working face 14 of the swing arm 4 of Shi); 
a blade (the blade 1 of Shi) carried by the drive member (the swing arm 4 of Shi); and 
a biasing member (the spring 8 of Shi) operably coupled between the drive member and the casing,
wherein in a pre-deployed position, the second retaining feature is configured to engage the first retaining feature to maintain the biasing member in a loaded configuration (the working surface 14 is configured to engage the curved surface 15 in FIG. 1 of Shi); and in a deployed position, the lower surface of the blade holder portion is configured to extend at least partially through the opening (the casing 2 of Shi (including its lower surface) extends completely out of the opening of the compartment of Ferguson via its complete removal from the compartment of Ferguson during use) and the second retaining feature is configured to disengage the first retaining feature to permit the biasing member to pivot the blade at least partially past the lower surface of the blade holder portion (the working surface 14 is configured to disengage the curved surface 15 to permit the spring 8 to pivot the blade 1 at least partially past the lower surface of the casing 2 in FIG. 2 of Shi).  
With respect to claim 20, Shi teaches that the blade portion of the casing (the casing 2 of Shi) includes a first projection (the element A in the below annotated FIG. 2 of Shi), a second projection (the element B in the below annotated FIG. 2 of Shi), and a gap portion (the opening 5 of Shi) between the first and second projections, wherein the first projection, the second projection, and the gap portion define the lower surface of the blade holder, and wherein the first and second projections each include a generally planar lower surface.

    PNG
    media_image1.png
    663
    773
    media_image1.png
    Greyscale

Annotated FIG. 2 of Shi

Allowable Subject Matter
Claims 2-5 and 7-8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-12, 14-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claims 3, 10, and 11 are allowable for the same reasons as set forth in the Office Action 10/28/2022.
Claims 2, 4-5, and 7-8 are allowable by virtue of their dependence from claim 3.
Claims 12, 14-15, and 17-18 are allowable by virtue of their dependence from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Applicant's arguments filed 11/4/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 11/4/2022, the claim objections are withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 11/4/2022, there are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that were necessitated by the claim amendments.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 11/4/2022, there are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments.
Also, the Applicant did not address, by amendment or argument, the indefiniteness issue with respect to “wherein the first and second projections each include a planar lower surface” of claim 5, lines 1-2.  The Examiner cannot find a reason to withdraw the rejection.
Prior art rejection
With respect to the rejection of claims 19-20, there are new grounds of prior art rejection that were necessitated by the claim amendments filed on 11/4/2022.  It is noted that claim 19 does not have the same features as claim 3 and therefore cannot be allowed upon the same reasons as claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791